Third District Court of Appeal
                               State of Florida

                          Opinion filed August 27, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D13-2055
                         Lower Tribunal No. 12-4467-A
                             ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                                Akil Edwards,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Miguel De La
O, Judge.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, for appellee.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant
Public Defender, for appellant.


Before WELLS, SALTER and FERNANDEZ, JJ.

     PER CURIAM.
      The State appeals an order granting a motion in limine by the

defendant/appellee, Mr. Edwards, precluding the State from introducing Mr.

Edwards’ confession at trial. The legal basis for the pretrial motion and order was

an alleged insufficiency of evidence of corpus delicti and this Court’s opinion in

State v. Ruiz, 388 So. 2d 610 (Fla. 3d DCA 1980). We conclude that Ruiz—a case

involving an application of the corpus delicti rule after trial and a jury’s guilty

verdict—was not controlling on the pretrial record presented here, and we reverse

the order below.

      Mr. Edwards was charged with being an accessory after the fact, pursuant to

section 777.03(c), Florida Statutes (2012), as the getaway driver for co-defendant

Leon Sheldon following the co-defendant’s commission of a strong arm robbery.

Mr. Edwards gave a confession, but argued that the State had no other evidence to

support the charge.

      The State proffered evidence that Mr. Edwards’ girlfriend loaned him her

rental car—the automobile identified by the victim by make and tag number, and

as the vehicle which transported the co-defendant to and away from the strong arm

robbery—the day of the crime, before the strong arm robbery occurred. The State

also offered the victim’s testimony that after knocking him to the ground and

taking his property, the co-defendant jumped into the car and yelled “go, go!”




                                         2
      The State showed substantial evidence that the injury or harm suffered by

the victim occurred, and that it was occasioned by criminal conduct of the co-

defendant and his getaway driver. Such evidence, which may be circumstantial

evidence, is a sufficient predicate for the admission of the confession into

evidence. State v. Allen, 335 So. 2d 823 (Fla. 1976); B.E. v. State, 14 So. 3d 1145

(Fla. 3d DCA 2009).

      Reversed.




                                        3